DETAILED ACTION

The amendment filed on June 3, 2021 has been entered.

Drawings
The drawings were received on June 3, 2021. These drawings are acceptable-in-part as follows.
All of the pages have been entered, and all pages are acceptable except for the following:
Page 1 is NOT acceptable because numerals 100 and 200 are inaccurate in that they do not accurately indicate the structures as described in the specification (e.g., see paragraph 0048), particularly since the structures indicated thereby are part of the device 10 and not the syringes;
Page 2 is NOT acceptable because it does not include the label “Replacement Sheet” as required.
The drawings stand objected to because of the following informalities:
Numerals 100 (e.g., see paragraph 048, line 1), and 200 (e.g., see paragraph 0048, line 2) are not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure stands objected to because of the use of the recitation “[T]he present application discloses” in line 1 which is improper, and it is suggested to rewrite lines 1-2 as follows:
--	 A 
Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 1, 2, and 5-8 are objected to because of the following informalities:
In claim 1, line 7, punctuation is missing at the end of the line (after the last occurrence of “flow path”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 7, the recitation “one face facing the fluid flow path and the other face against the fluid flow path” renders the claim vague and indefinite because it appears to be defining the same relationship with respect to the fluid flow path since a face that faces the fluid flow path (i.e., faces upstream) would also face against the fluid flow path (i.e., faces upstream); similarly, in lines 9-10, the recitation “one face facing the fluid flow path and the other face against the fluid flow path” renders the claim vague and indefinite because it appears to be defining the same relationship with respect to 
In claim 5, lines 3-4, the recitation “one face facing the fluid flow path and the other face against the fluid flow path” renders the claim vague and indefinite because it appears to be defining the same relationship with respect to the fluid flow path since a face that faces the fluid flow path (i.e., faces upstream) would also face against the fluid flow path (i.e., faces upstream).
In claim 7, line 2, the recitation “a plurality of rigid” is vague and indefinite as to what is being set forth and appears to be incomplete, and it seems that --members--  should be inserted after “rigid”; in line 3, the recitation “the rigid members” is vague and indefinite as to whether it refers to those set forth in claim 1 or other such rigid members; in line 4, the recitation “one face facing the fluid flow path and the other face against the fluid flow path” renders the claim vague and indefinite because it appears to be defining the same relationship with respect to the fluid flow path since a face that faces the fluid flow path (i.e., faces upstream) would also face against the fluid flow path (i.e., faces upstream).
In claim 9, lines 12-13, the recitation “one face facing the fluid flow path and the other face against the fluid flow path” renders the claim vague and indefinite because it appears to be defining the same relationship with respect to the fluid flow path since a face that faces the fluid flow path (i.e., faces upstream) would also face against the fluid flow path (i.e., faces upstream); in lines 19-20, the recitation “one face facing the fluid flow path and the other face against the fluid flow path” renders the claim vague and indefinite because it appears to be defining the same relationship with respect to the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Thus, at this time, no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., pn 6,020,196 (hereinafter “Hu ‘196”) in view of Official Notice as evidenced by Tremolada, U. S. Pub. No. 2013/0087643 (hereinafter “Tremolada ‘643”).
Regarding claim 1 and the claims dependent therefrom, Hu ‘196 substantially discloses applicant’s claimed invention, and specifically discloses a device with every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
(a)	a housing assembly (e.g., 60) defining an inner volume, the housing assembly comprising a first port (e.g., into which 30 is inserted), a second port (e.g., into which 230 is inserted), and defining a fluid flow path therebetween, wherein the first port and second port are adapted to connect to a first syringe and a second syringe, respectively (e.g., although not part of the claimed invention, such first and second 66kjsyringes are shown in Fig. 3);
(b)	a first cutting element (e.g., 74) disposed within the inner volume and substantially perpendicular to the flow path (e.g., filter member 74 is positioned axially with respect to passage 70 transecting it to interrupt flow of tissue or fluid, see figure 3, 
wherein the cutting element comprises a plurality of rigid members defining a plurality of apertures (e.g., 80), the rigid members having two faces in relation to the fluid flow path, one face (e.g., that shown in Fig. 4 of the opposite face thereof) facing the fluid flow path and the other face (e.g., the opposite face not visible in Fig. 4 or the one shown in Fig. 4) against the fluid flow path,
wherein the rigid members comprise a cutting edge (e.g., the edges defining the apertures) on each face of each of the rigid members and wherein the apertures are 0.05 mm - 10 mm in length (e.g., apertures 80 have a diameter (i.e. a length) of approximately 1 mm, column 11, lines 36-37);
[claim 2] wherein the housing assembly comprises two housing members (e.g., 62, 64).
Thus, Hu ‘196 lacks the cutting element having a plurality of rigid members as follows:
[from claim 1] wherein the cutting element comprises a plurality of rigid members defining a plurality of apertures;
wherein the rigid members comprise a cutting edge on each face of each of the rigid members.
Additionally, Hu ‘196 lacks the specific cutter configuration of claims 5-8 (see details of these claims below).
However, the Examiner takes Official notice that such cutting element configurations are old and well known in the art as an alternative and more efficient separating configuration, wherein the fluid is more free to move through the cutting element due to the lack or minimization of flat surfaces facing and obstructing the fluid as the fluid moves through the cutting element. As evidence in support of the taking of Official notice, Tremolada ‘643 discloses such a cutting element (e.g., 1013; see Fig. 1b; see also paragraphs 0035-0036) having a plurality of rigid members defining a plurality of apertures, and further discloses:
[claim 5] further comprising at least a second cutting element (e.g., see paragraph 0046 which discloses a second or more cutting elements), wherein the second cutting element has two faces in relation to the fluid flow path, one face facing the fluid flow path and the other face against the fluid flow path (e.g., the two opposite faces of 1013 which, when applied, would have such a relationship to the fluid flow path as best understood and in the same manner as the cutting elements of the present invention);
[claim 6 (from 5)] wherein the first cutting element comprises apertures that are 0.5 mm - 10 mm in length (e.g., see paragraph 0042, wherein “diameter” in the configuration shown in Fig. 1b is considered to correspond “length”);
[claim 7 (from 6)] wherein the second cutting element (e.g., see paragraph 0046) comprises a plurality of rigid defining a plurality of apertures that are 0.1 mm - 2.5 mm in length, wherein the rigid members 
[claim 8 (form 7)] wherein the rigid members of the second cutting element each comprise a cutting edge on both faces (e.g., as shown in Fig. 1b).
Tremolada ‘643 teaches that such a cutting element configuration is “for reducing the size of the lobular fat yielded by liposuction into cells and agglomerates of cells, particularly adipocytes and stem cells, of small and identical or similar sizes” (see the end of paragraph 0034). Therefore, it would have been obvious to one having ordinary skill in the art to provide the cutting element as well as plural cutting elements of Tremolada ‘643 on the device of Hu ‘196 for the benefits described above.
Regarding claim 9 and the claims dependent therefrom, Hu ‘196 substantially discloses applicant’s claimed invention, and specifically discloses a device with every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
(a)	a housing assembly (e.g., 60) defining an inner volume, the housing assembly comprising:
a first housing member (e.g., 62) comprising a first mating pair member (e.g., including 66) and a first lateral port (e.g., in which 30 is inserted) adapted to 
a second housing member (e.g., 64) comprising a second mating pair member (e.g., including 68) and a second lateral port (e.g., in which 230 is inserted) adapted to connect to a second syringe (e.g., although not part of the claimed invention, such second syringe 212 is shown in Fig. 3),
wherein the housing assembly is formed by mating the first and second mating pair members to form a fluid-tight seal (e.g., see col. 121, lines 15-23), and
wherein a fluid flow path is defined between the first port and the second port of the housing assembly (e.g., see col. 121, lines 15-23);
(b)	two medially-disposed slicers (e.g., 74) within the inner volume and substantially perpendicular to the fluid flow path, the slicers each having two faces (e.g., as shown in Fig. 3) in relation to the fluid flow path, one face (e.g., the left face as viewed in Fig. 3) facing the fluid flow path and the other face against the fluid flow path (e.g., the right face as viewed in Fig. 3, which faces against the fluid flow path as best understood and in the same manner as in the present invention),
wherein the slicers comprise rigid slicer members defining slicer apertures (e.g., 80) having a length of 0.1 - 2.5 mm, and the rigid slicer members comprise a cutting edge on at least one face of the slicers (e.g., the edge of each aperture); and
(c)	two laterally-disposed choppers within the inner volume, substantially perpendicular to the fluid flow path, and separated by the two medially-disposed slicers, the choppers each having two faces in relation to the fluid flow path, one face facing the fluid flow path and the other face against the fluid flow path,
wherein the choppers comprise rigid chopper members defining chopper apertures having a length of 0.5 - 10.0 mm and which are larger than the slicer apertures, and the rigid chopper members each comprise a cutting edge on at least one face of the choppers;
[claim 10] wherein the rigid slicer members comprise a cutting edge (e.g., the edges that define the apertures on each side of 74) on both faces;
[claim 11] wherein the rigid chopper members comprise a cutting edge on both faces.
Thus, Hu ‘196 lacks the specific cutting assembly configuration including a second medially disposed slicer and two laterally disposed slicers as follows:
[from claim 9] two medially-disposed slicers within the inner volume and substantially perpendicular to the fluid flow path, the slicers each having two faces in relation to the fluid flow path, one face facing the fluid flow path and the other face against the fluid flow path; and
(c)	two laterally-disposed choppers within the inner volume, substantially perpendicular to the fluid flow path, and separated by the two medially-disposed slicers, the choppers each having two faces in relation to the fluid flow path, one face facing the fluid flow path and the other face against the fluid flow path,
wherein the choppers comprise rigid chopper members defining chopper apertures having a length of 0.5 - 10.0 mm and which are larger than the slicer 
[claim 11] wherein the rigid chopper members comprise a cutting edge on both faces.
	Tremolada ‘643 discloses a cutting assembly that includes two or more cutting elements may be provided in parallel arrangement (i.e., parallel to one another), wherein the cutting elements, wherein the cutting elements include interstices of decreasing sizes progressing toward the outlet so as to perform size reduction in steps (e.g., see paragraphs 0046-0047), and teaches that such a cutting assembly configuration is “for reducing the size of the lobular fat yielded by liposuction into cells and agglomerates of cells, particularly adipocytes and stem cells, of small and identical or similar sizes” (see the end of paragraph 0034). One having ordinary skill in the art would readily appreciate and consider obvious that when employing such a multiple cutter element configuration as taught by Tremolada ‘643 on a device that operates in two directions such as Hu ‘196 (e.g., see Fig. 3; see col. 12, lines 21-24), that an equal number of progressive cutting elements would need to be disposed in the housing assembly for such a progressive cutting operation in each direction such that a set of cutting elements (e.g., two, three, etc. cutting elements) would be provided on each side of a midpoint between the two ports for operation in each direction.
	Therefore, it would have been obvious to one having ordinary skill in the art to provide such slicers (i.e., cutting elements with relatively smaller openings) and choppers (i.e., cutting elements with relatively larger openings) on the device of Hu ‘196 .

Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive.
In the paragraph bridging pages 9-10 of the subject response, applicant argues the following:
Hu discloses, in the relevant part, a syringe having a hollow body having a distal end. An elongated cannula can be removably attached to the distal end the body, the cannula having a lumen extending therethrough in communication with the chamber, the cannula having a plurality of distal collection apertures opening trans-verse to the lumen axis and having sharpened edges, the plunger and piston combining to allow manual control of the pressure in the chamber to create sub- or supra-ambient pressure in the cannula lumen, thus enabling gentle collection of fat tissue comprising microvascular endothelial cells from a body cavity through the col-lection apertures and into the chamber via the lumen. See the Abstract and claims of Hu. FIG. 4 of Hu discloses a filter, NOT a cutting element having apertures with cutting edges.
Tremolada discloses a device having a cutting net (see paragraph [0035]-[0036] and FIGS. 6a, 6b.
It is clear from Hu and Tremolada that these two references, in combination, do not teach a device as defined by claim 1 of the instant application, which has two cutting edges on the two faces defined therein. Hu and Tremolada, in combination, also fail to teach a device having two slicers and two choppers. Therefore, to a person of ordinary skill in the art, Hu in view of Tremolada would not make each of claims 1, 2, 4-11, as amended, prima facie obvious under 35 U.S.C. 103.
Applicants respectfully request that the rejections be withdrawn.

The Examiner respectfully disagrees with applicant’s position. As shown in Fig. 1b of Tremolada, the slicer/chopper member 1013 clearly has cutting edges on both sides, wherein 1013 is described as sharp blades (e.g., see paragraph 0047, line 2), and that multiple such slicer/chopper members can be provided (e.g., see paragraph 0046).
	Therefore, it is respectfully submitted that the prior art teaches and/or fairly suggests the claimed invention and that the prior art rejection(s) must be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
November 6, 2021